EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Davitz on March 23, 2021.

The application has been amended as follows: 

Claim 1: A catheter comprising: a first tubular module and a second tubular module coupled to the first tubular module by a joint, the joint comprising: (a) at least one snap-fit connector on the first tubular module and a snap-fit acceptor positioned on the second tubular module, wherein the snap-fit connector and snap-fit acceptor are level with inner and outer surfaces of the first tubular module and the second tubular module when coupled together to define a continuous lumen with a uniform diameter therethrough, and wherein the snap-fit connector includes a cantilever joint; and (b) at least one stabilizing element including a tongue element positioned on the first tubular module and a groove element positioned on the second tubular module, wherein the stabilizing element does not include a cantilever joint, and wherein the stabilizing element prevents the first and second tubular modules from rotating circumferentially at the joint; and wherein the joint prevents the first and second tubular modules from pivoting with respect to each other.
Claim 13: The catheter of claim 10, wherein a filament is treaded in a spiral configuration around the first or second tubular modules and wherein one end of the an other end of the filament is positioned in the second cut opening. 
Claim 49: A catheter comprising: a first tubular module and a second tubular module coupled by a joint, the joint comprising: (a) at least one snap-fit connector on the first tubular module and a snap-fit acceptor positioned on the second tubular module wherein the snap-fit connector and snap-fit acceptor are level with inner and outer surfaces of the first tubular module and the second tubular module when coupled together to define a continuous lumen with a uniform diameter therethrough, and wherein the snap-fit connector includes a cantilever joint; and (b) at least one stabilizing element including a tongue element positioned on the first tubular module and a groove element positioned on the second tubular module, wherein the stabilizing element does not include a cantilever joint; wherein the stabilizing element prevents the first and second tubular modules from rotating circumferentially at the joint; wherein the joint prevents the first and second tubular modules from pivoting with respect to each other; and wherein the first tubular module is formed from nitinol and the second tubular module is formed from stainless steel. 
Cancel Claim 67
Claim 68: The catheter of claim 1, wherein the at least one snap-fit connector extends from the first tubular module and has a same wall thickness as the first tubular module. 
Cancel Claim 71
Claim 72: The catheter of claim 1, wherein the stabilizing element is level with inner and outer surfaces of the first tubular module and the second tubular module when coupled together. 
Cancel Claims 74-76
Claim 77: A catheter comprising: a first tubular module and a second tubular module coupled to the first tubular module by a joint, the joint comprising:(a) at least one snap-fit connector on the first tubular module and a snap-fit acceptor positioned on the second tubular module, wherein the snap-fit connector and snap-fit acceptor are level with inner and outer surfaces of the first tubular module and the second tubular module when coupled together to define a continuous lumen with a uniform diameter therethrough, and wherein the snap-fit connector includes a cantilever joint; and (b) at least one stabilizing element including a tongue element positioned on the first tubular module and a groove element positioned on the second tubular module, wherein the tongue element has a rectangular shape, wherein the stabilizing element does not include a cantilever joint, and wherein the stabilizing element prevents the first and second tubular modules from rotating circumferentially at the joint; and wherein the joint prevents the first and second tubular modules from pivoting with respect to each other.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a catheter comprising a first and second tubular module coupled together by a joint; the joint comprising a cantilever snap-fit connector and a stabilizing element including a tongue and groove configuration that is not a cantilever joint; and wherein the joint prevents the first and second tubular modules from pivoting with respect to each other. 
The closest prior art of record is Balzum et al. (US 2003/0028127), Uihlein et al. (USPN 5656011), and Chabansky et al. (US 2012/0016367). 
Balzum, in at least Figures 7-9, discloses two tubular modules coupled by a joint, the joint comprising a plurality of cantilevered snap-fit connectors, wherein the joint prevents the tubular modules from pivoting with respect to each other, but fails to explicitly disclose that the joint includes a stabilizing element comprising a tongue and groove connection that is not a 
Uihlein discloses two tubular modules (202 and 203) coupled at a joint (Figures 18-21). The joint comprises a connector (204) and a stabilizing element (206) and the joint prevents both rotational and pivoting movement between the tubular modules. Both the connector and the stabilizing element include a tongue and groove configuration and are not disclosed as being cantilever joints. A modification to the joint of the catheter of Uihlein to include a cantilever snap-fit connector would require either adding an additional cantilever joint or modifying only one of the extensions 204, 206 to be cantilevered, and there is no motivation to suggest such a modification. 
 Chabansky discloses two tubular modules (20) coupled at a joint that comprises a snap-fit connector (23/28) and a rectangular stabilizing element (26/34); however, the joint is configured to allow the tubular modules to pivot relative to each other (Figure 5). A further modification of the catheter of Chabansky to include that the tubular modules are prevented from pivoting with respect to each other would require changing the way that the disclosed catheter was designed to function and there is no motivation to suggest such a modification. 
Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783